Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The prior art of record (in particular, US 20170257546 A1-Shahid, in view of US 20090128672 A1-Watanabe does not disclose, with respect to claim 1, that the image sensor is configured to capture an image of two persons on board a vehicle, wherein face images of the two persons are within an annular part of the image capturing plane, wherein the annular part corresponds to the part of the obliquely incident region of the bandpass filter having the highest transmittance with respect to the light ray having the predetermined wavelength as claimed.  Rather, Shahid discloses a camera system (Fig. 6)comprising: an image sensor having an image capturing plane ([0015], imaging sensor with imaging plane); a wavelength filter (abstract, wherein spectral filters having a cutoff wavelength; [0022], wherein spectral filters of the camera of the vision system may comprise passing certain wavelengths of light); and an imaging optical system configured to have light coming from a subject passed through the wavelength filter and imaged on the image capturing plane ([0005], wherein filters positioned to optic path between lens and imagers, function to filter NIR while passing visible light), the image sensor having sensitivity to a light ray having a predetermined wavelength *[0016], wherein sensors are typically sensitive up to around 1125nm wavelength). Similarly, Watanabe discloses the wavelength filter having: a perpendicularly incident region on which a principal ray, which has passed through the imaging optical system, is incident perpendicularly ([0026], perpendicular); and an obliquely incident region on which a principal ray, which has passed through the imaging optical system, is incident obliquely ([0026], obliquely); the light ray having the predetermined wavelength being transmitted at a higher transmittance through at least a part of the obliquely incident region than through the perpendicularly incident region ([0026], wherein incident light becomes an oblique light from zero to 1 degree). Accordingly, claims 1-13, 15-20 are allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487